DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 3-4, filed 6/04/2022, with respect to claim 1 have been fully considered and are persuasive in light of the current amendment which added indicated allowable subject matter of now cancelled claim 4.  The rejection of said claim has been withdrawn. 

Reasons for Allowance


Claims 1-3 are allowed.



The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a bending-resistant communication cable comprising: a parallel two-core shielded wire that includes a drain wire in a gap between two-core communication wires and is formed by collectively covering the two-core communication wires and the drain wire by a metal foil, and a sheath that collectively covering a plurality of the parallel two-core shielded wires, wherein each of the drain wires in the plurality of the parallel two-core shielded wires is arranged to face inside of the bending-resistant communication cable, wherein the plurality of two-core shielded wires are twisted together and a twist pitch of the plurality of two-core shielded wires is 20 mm or more and less than 100 mm, and wherein each of the plurality of two-core shielded wires has a retainer provided on an outer periphery of the metal foil, and portions of the retainers are located between the drain wires, and the portions of the retainers abut each other at a center of the bending- resistant communication cable, in a radial direction.
	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-3 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847